DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 17/158,297 filed 01/26/2021. Claims 1-5 are currently pending.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP (06-280880) in view of Sanz (US-2017-0036395). JP (06-280880) discloses a ceramic hollow bearing ball for a bearing, comprising an outer shell (2);

a first printed material (150) (which is a lattice type structure) together with a framework of a second material (155). Therefore, it would have been obvious to one of ordinary skill in the art the time the invention was filed to modify the core of JP (06-280880) to include the printed lattice structure in view of Sanz in order to obtain a high strength with lo mass structure.
Regarding claim 3, JP (06-280880) clearly discloses the shell has a spherical outer surface (see paragraphs [0006 and 0009], figs. 1-2).
Regarding claim 4, JP (06-280880) discloses the core material is burnt in to the hollow spheres (see the paragraph [0006) of the Espacenet translation. Note see fig. 1-2, the outer shell is bonded to the outer surface of the polystyrene core (1). Therefore, one of ordinary skill in the art the time the invention was filed to modify the device of JP (06-280880) so as to create a bond between the spherical inner surface of the shell and the printed lattice structure of Sanz in order to stabilize the bearing ball.
Regarding claim 5, JP (06-280880) discloses above that the core is integrally formed with the outer shell (see paragraph [0006-0007]  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP (06-280880) in view of Sanz as applied to claim 1 above, and further in view of JP (2001-194,478). The combination of JP (06-280880) in view of Sanz fails to disclose the shell and the core are made from a ceramic material. JP (2001-194,478) discloses a ball shell and the core (50/50a) are made from a core material (see paragraph [0008 and .
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101. The examiner can normally be reached Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656